NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1536-20

KELVIN LEERDAM,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted March 17, 2022 – Decided March 25, 2022

                   Before Judges Haas and Mawla.

                   On appeal from New Jersey Department of Corrections.

                   Kelvin Leerdam, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Sookie Bae-Park, Assistant Attorney
                   General, of counsel; Michele M. Solari, Deputy
                   Attorney General, on the brief).

PER CURIAM
        Kelvin Leerdam, an inmate in the State's correctional system, appeals

from a final determination of the Department of Corrections (DOC), which

found that he engaged in a fight with another inmate and imposed disciplinary

sanctions. We affirm.

        On December 21, 2020, Officer Cruz 1 saw Leerdam and another inmate

take fighting stances and exchange closed fist punches with each other. The

other inmate picked up Leerdam and threw him on the ground and the men

continued their bout. Cruz called for additional officers to respond to the scene.

The two inmates ignored several orders to stop fighting even after the officer s

deployed a chemical spray in an attempt to gain their compliance. The officers

were finally able to separate the inmates and took Leerdam to the clinic. The

nurse found Leerdam had an abrasion on one of his fingers.

        The DOC charged Leerdam with committing prohibited act *.004, fighting

with another person, in violation of N.J.A.C. 10A:4-4.1(a)(2)(i).2 A sergeant

served Leerdam with the charge.




1
    The record does not contain the officer's first name.
2
  We note that "[p]rohibited acts preceded by an asterisk (*) are considered the
most serious and result in the most severe sanctions . . . ." N.J.A.C. 10A:4 -
4.1(a).
                                                                            A-1536-20
                                          2
      A hearing officer conducted a hearing on December 28, 2020. A counsel

substitute assisted Leerdam. Leerdam pled guilty to the fighting charge. He

declined the opportunity to make a statement or call witnesses on his own behalf.

Leerdam also refused to confront any of the officers who prepared reports

concerning their observations of the fight.

      The hearing officer sustained the charge and imposed the following

sanctions: ninety days in the restrictive housing unit, and the loss of fifteen days

of recreational privileges and sixty days of commutation time. Leerdam filed

an appeal to the Assistant Superintendent, who issued a final decision upholding

the hearing officer's decision.

      On appeal, Leerdam argues for the first time that "all the elements

necessary for a claim of self-defense [were] present." We disagree.

      The scope of our review of an agency decision is limited. In re Taylor,

158 N.J. 644, 656 (1999). "An appellate court ordinarily will reverse the

decision of an administrative agency only when the agency's decision is

'arbitrary, capricious or unreasonable or [] is not supported by substantial

credible evidence in the record as a whole.'" Ramirez v. Dep't of Corr., 382 N.J.

Super. 18, 23 (App. Div. 2005) (alteration in original) (quoting Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)). "'Substantial evidence' means 'such


                                                                              A-1536-20
                                         3
evidence as a reasonable mind might accept as adequate to support a

conclusion.'" Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App.

Div. 2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      Prison disciplinary hearings are not part of a criminal prosecution, and the

full spectrum of rights due to a criminal defendant does not apply. Avant v.

Clifford, 67 N.J. 496, 522 (1975). However, when reviewing a determination of

the DOC in a matter involving prisoner discipline, we consider not only whether

there is substantial evidence that the inmate committed the prohibited act, but

also whether, in making its decision, the DOC followed regulations adopted to

afford inmates procedural due process. See McDonald v. Pinchak, 139 N.J. 188,

194-96 (1995).

      Having considered the record in light of these principles, we conclude that

there is sufficient credible evidence in the record to support the DOC's

determination that Leerdam committed prohibited act *.004, fighting with

another person. Cruz saw Leerdam and the other inmate adopt fighting stances

before exchanging punches. They continued to fight even after the officers used

chemical spray to stop them. Leerdam pled guilty to the fighting charge and

declined to challenge any of the DOC's evidence against him. We are also




                                                                            A-1536-20
                                        4
convinced Leerdam received all the process due him throughout the disciplinary

hearing process.

      Leerdam now asserts he had a claim of self-defense.         We note that

Leerdam had the opportunity to raise this issue in the administrative proceedings

and did not do so. Ordinarily, we decline to address issues that are raised for

the first time on appeal. See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973). Nevertheless, the record plainly shows this was a mutual fight between

two inmates and that Leerdam could have retreated from the other inmate at any

time. See N.J.A.C. 10A:4-9.13(f) (setting forth six conditions an inmate must

meet in order to substantiate a claim of self-defense). Therefore, we reject

Leerdam's contention on this point.

      Affirmed.




                                                                           A-1536-20
                                       5